THE COURT.
This matter comes to us upon a petition for a writ of review to determine the legality of the findings and judgment and other proceedings leading up to the formation of the proposed Golden Gate Bridge and Highway District, which matter has been .determined by the *797defendant Superior Court contrary to the contentions of petitioner.  The questions raised have all been disposed of in a case from the county of Napa, California, involving precisely the same legal situation, which case has been this day decided by this court. (Wheatley v. Superior Court et al. [S. F. No. 13281 of the records of this court], ante, p. 722 [279 Pac. 989].)
For the reasons stated in the case last cited, the proceedings are affirmed.